DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or disclose alone or in combination the highlighted limitations below:

1. A computer-implemented method of supporting an agent of a contact center system engaged in a dialog with a user, comprising the steps of:

a.    receiving, by a processor, inputs from a dialog performed over a communication channel between said agent and said user;

b.    storing a knowledge base comprising a plurality of entries wherein a subset of said entries are defined as higher priority entries;

c.    detecting, by said processor, a match between an input from said dialog and a plurality of said knowledge base entries;

d.    retrieving at least one of said plurality of entries corresponding to said match;

e.    pushing said at least one of said plurality of entries as an output to one or more of a device operated by said user and at least one device operated by one of said user and said agent;

f.    detecting, by said processor, a further match between an input from said dialog and a higher priority entry in said knowledge base; and

g.    pushing said higher priority entry to said at least one device while the dialog is ongoing.

6. A system for supporting an agent of a contact center system engaged in a dialog with a user, the system comprising:

a processor; and

a memory, wherein the memory stores instructions that, when executed by the processor, cause the processor to:

a.    receive inputs from a dialog performed over a communication channel between said agent and said user;



c.    detect a match between an input from said dialog and a plurality of said knowledge base entries;

d.    retrieve at least one of said plurality of entries corresponding to said match;

e.    push said at least one of said plurality of entries as an output to one or more of a device operated by said user and a device operated by said agent;

f.    detect a further match between an input from said dialog and a higher priority entry in said knowledge base; and

g.    push said higher priority entry to a device operated by said agent while the dialog is ongoing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
05Jun2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652